



Exhibit 10.15
FOURTH AMENDMENT
TO
THE PROGRESSIVE CORPORATION
2003 INCENTIVE PLAN
The Progressive Corporation 2003 Incentive Plan, as heretofore amended (the
“Plan”), is hereby amended as follows:
1. The second sentence of the first paragraph of Section 2 of the Plan is hereby
deleted, and the following is substituted in its place:
“The Committee shall consist of not less than two directors of the Company, all
of whom shall be Non-Employee Directors and Outside Directors.”
2. Except as expressly modified hereby, the terms of the Plan shall be
unchanged.
This Amendment will be effective as of April 20, 2012.
 
/s/ Charles E. Jarrett
Charles E. Jarrett
Secretary








